Citation Nr: 1400772	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  13-08 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to an initial disability evaluation in excess of 10 percent for lumbosacral strain. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from March 1988 to March 2010. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a June 2011 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Salt Lake City, Utah.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Appellant's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The Veteran's service-connected low back disability was not shown to be productive of: forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour. 


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for the Veteran's lumbosacral strain have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, Diagnostic Code 5237 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist 

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); See Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The issue on appeal arises from the Veteran's disagreement with the initial evaluation assigned following the grant of service connection for his lumbosacral strain.  Once service connection is granted, a claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  The RO has obtained all of the Veteran's service treatment records.  The Veteran underwent VA examinations in December 2009 and February 2013.  The examiners reviewed the Veteran's claims file, the history of the Veteran, examined the Veteran, and included rationale for the conclusions reached.  These examinations are adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

There is no sign in the record that additional evidence relevant to the issues being addressed is available and not part of the record.  See Pelegrini, 18 Vet. App. at 112.  As there is no indication that any failure on the part of VA to provide additional notice or assistance affects the outcome of this case, any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess, 19 Vet. App. at 473.

II.  Analysis 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1.  The Board interprets reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  See 38 C.F.R. § 4.2. Any reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations apply, the higher of the two will be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7. The Board will evaluate functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity.  See 38 C.F.R. § 4.10, see Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  In determining the present level of disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In rating musculoskeletal disabilities, it is appropriate to consider additional limitation of function due to factors such as pain, weakness, incoordination and fatigability.  See 38 C.F.R. §§ 4.40 and 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).

Under the General Rating Formula for Diseases and Injuries of the Spine, a 20 percent evaluation is appropriate where there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A rating of 40 percent is assigned for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is awarded for unfavorable ankylosis of the entire thoracolumbar spine.  A rating of 100 percent is awarded for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Code 5237.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (2).

In a June 2011 rating decision, the Veteran was assigned a 10 percent rating for his lumbosacral strain, effective April 1, 2010.  The Veteran seeks a higher initial rating. 

March 2012 VA treatment records show complaints of low back pain with radicular to the right leg.  X-ray findings reflect lumbar spondylitic changes with reduced L4-5 disc space.

The Veteran was afforded VA examinations in December 2009 and February 2013.  At the December 2009 examination, the Veteran's forward flexion was 90 degrees.  During the February 2013 VA examination the Veteran's forward flexion was 80 degrees.  The Veteran's range of motion was not additionally limited by repetitive use at either examination.  Therefore, the weight of the evidence demonstrates that the Veteran has forward flexion of the thoracolumbar spine greater than 60 degrees.  Accordingly, the Board finds that a rating in excess of 10 percent is not warranted on this basis. 

A rating in excess of 10 percent is also not warranted based on the combined range of motion of the thoracolumbar spine.  At the December 2009 VA examination, the Veteran presented with the following range of motion: 90 (forward flexion) +30 (extension) + 30 (left lateral flexion) + 30 (right lateral flexion) + 30 (right rotation) + 30 (left rotation) = a total of 230.  The VA examiner noted that the Veteran's range of motion was not accompanied by any pain.  At the February 2013 VA examination, the Veteran demonstrated the following range of motion:  80 (forward flexion) + 25 (extension) + 25 (left lateral flexion) + 25 (right lateral flexion) + 25 (right rotation) + 25 (left rotation) = a total of 205.  The VA examiner indicated that the Veteran's range of motion was characterized by slight end range pain but was not additionally limited following repetitive use.  As the Veteran's combined range of motion of the thoracolumbar spine, even considering pain, is greater than 120 degrees, a rating in excess of 10 percent is not warranted on this basis.

The evidence also does not indicate that the Veteran experienced muscle spasms or guarding severe enough to result in an abnormal gait or spinal contour.  The December 2009 VA examiner noted that the Veteran had no spasms, guarding, or abnormal gait.  Likewise, the February 2013 VA examiner noted that the Veteran's gait was normal and that there was no evidence of a muscle spasm or tenderness.  Therefore, the evidence of record does not show that a rating in excess of 10 percent is warranted for muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour. 

Further, the evidence does not demonstrate incapacitating episodes of intervertebral disc syndrome having a total duration of at least 2 weeks, but less than 4 weeks during the past 12 months.  The Veteran denied experiencing any incapacitating episodes within the past 12 months during both the December 2009 and February 2013 VA examinations.  

Additionally, the Board finds that a separate rating for neurological abnormality is not warranted.  At the December 2009 VA examination, the Veteran did not exhibit or complain of numbness, paresthesias, weakness, bladder problems, bowel or erectile dysfunction.  A neurological examination at the February 2013 VA examination reflected normal motor strength and sensory function in the lower extremities.  Deep tendon reflexes were normal. His gait was normal.  No bowel dysfunction was observed.  The February 2013 VA examiner did not provide a neurological diagnosis. 

In sum, the preponderance of the evidence is against the assignment of a rating in excess of 10 percent rating. 

The Board has considered the Veteran's statements regarding back pain, loss of movement, and neurological abnormalities, such as numbness in his legs.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Here, the February 2013 VA examiner noted that the Veteran's ranges of motion during active and repetitive motions were the same even when pain was present.  Furthermore, no neurological diagnosis was provided at the VA examinations.  The February 2013 VA examiner noted the Veteran's symptoms of paresthesias, however, the neurological examination reflected normal motor strength and sensory function.  Therefore, the Board finds that these medical findings are more probative than the Veteran's assessment of the severity of his low back disability. 

A total rating for compensation based on individual unemployability (TDIU) is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  Here, the Veteran has not made any assertions of unemployability and there are none raised by the record during the appeal period.  Therefore, further consideration of TDIU is not warranted.

The Board has also considered whether referral for extraschedular consideration is indicated.  The discussion above reflects that the symptoms of the Veteran's back spine disability (mainly pain, tenderness and limitation of motion) are contemplated by the applicable rating criteria.  The effects of pain and functional impairment have been taken into account and are considered in applying the relevant criteria in the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  The effects of the Veteran's disability have been fully considered and are contemplated in the rating schedule; hence, referral for an extraschedular rating is unnecessary at this time.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

Entitlement to an initial evaluation in excess of 10 percent for lumbosacral strain is denied.




____________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


